               Case 19-18585-MAM          Doc 71     Filed 02/11/20     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

IN RE:                                                       CASE NO.: 19-18585-MAM
                                                             Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

         Debtor.
                                            /

 MARTIN COUNTY MARINE HOLDINGS LLC’S OBJECTION TO THIRD MOTION
  TO EXTEND EXCLUSIVE PERIOD TO SOLICIT ACCEPTANCES THERETO

         Martin County Marine Holdings., LLC’s, ( “Marine Holdings”) a secured creditor

herein, through undersigned counsel, files this Objection to Debtor’s Motion to Extend

Exclusive Period to Solicit Acceptances and in support thereof states as follows:

         1.     On June 27, 2019, (the "Petition Date") Meridian Marina & Yacht Club of Palm

City, LLC ( the “Debtor”), filed a voluntary petition under Chapter 11, Title 11 of the United

States Code.

         2.     The Debtor is, a Florida Limited Liability Company, and is successor by Merger

to the former Debtor, Martin County Marine Corp., Case No. 12-11819- EPK, and operates the

business known as Martin County, Marina.

         3.     Marine Holdings, the secured creditor is a Florida Limited Liability Company

with offices in Orange County Florida. Marine Holding is a secured creditor by reasons of a note

secured by a first mortgage on all of the Debtor’s real property and an Assignment of Rents

which are now reduced to a Default Final Judgment dated December 18, 2018 in the amount of

$4,417, 341.17 which continues to bear interest at the prevailing statutory rate.


                                                 1
               Case 19-18585-MAM             Doc 71   Filed 02/11/20     Page 2 of 5




       4.      The Debtor has been claiming the sale of its Property is “imminent” from the

date of the entry of the Final Judgment of Foreclosure on December 18, 2018, over a year ago.

The sale date was as set forth in the Final Judgment was continued for over ninety (90 ) days

until April 2, 2019 which was further extended to July 2, 2019, based upon the same request

for additional time to complete due diligence and finalize the sale which the Debtor is now

asserting as a basis to extend exclusivity

       5.      Historically, this Debtor has played this game of delay after delay in order to

collect the proceeds from its operations at the expense of its lenders and the Palm Beach County

Tax Collector by assuring its creditors that it can sell the marina for sufficient monies to pay all

creditors, secured and unsecured as follows:.

               A.       On December 6, 2012 Debtor’s predecessor by merger filed a case under
                        chapter 11, title 11 wherein the Debtor promised to sell the real estate by
                        December 20, 2015.
               B.       On October 31, 2013 the Debtor executed another note and mortgage in
                        favor of Marina Holdings which was secured by additional vacate land.
                C.      On December 16, 2015 the Debtor modified the note and mortgage in
                        favor of Marina Holdings which modification matured on December 16,
                        2016.
               D.       The modification agreement allowed another extension until December
                        16, 2017.
               E.       The Debtor has been in default under the modification agreement by
                        failing to make the payment under the
                        modification agreement by June 20, 2017.
               F.       On December 18 , 2018 a foreclosure judgment was entered with a sell
                        date of April 2, 2019 which was further extended to July 19, 2019.
               G.        On June 27, 2019 this case was filed.
               F.       On September 24, 2019 , the Debtor assured the Court that it had offers to
                        purchase the property and it would be filing a Motion to Sell the real
                        estate.

       6.      On or about January 10, 2020, a month ago, the Court approved the Sale on the

following conditions:


                                                  2
             Case 19-18585-MAM            Doc 71    Filed 02/11/20     Page 3 of 5




              A.      The purchaser was to provide proof of funds and the escrow agent was to

                      provide confirmation of escrow held.

              B.      Since the purchase contract is contingent on there being a new lease

                      with GSA that is satisfactory to the purchaser, the Debtor was

                      required to provide evidence that the GSA will enter into a lease with

                      Debtor, and that Debtor has the present ability to enter into a new

                      lease with the GSA , i.e, that the surveys and building permits are

                      complete .

              C.      The Debtor was required to provide the documents requested in the

                      contract immediately, with a copy to the Secured Creditor. These

                      documents were stated to have been provided to the prior purchaser in

                      June 2019, so they should be complete.

              D.       The Debtor’s title insurance agent was to provide the Secured Creditor

                      with a copy of the commitment.

              E.      The Debtor was to obtain the survey required and provide the Secured

                      Creditor with a copy of the survey.

              F.      At the end of the thirty (30) days due diligence if the purchaser has not

                   terminated the contract, the deposits will be non-refundable and held for

              the benefit of the creditors if closing does not occur fifteen (15) days after

              the end of due diligence.

      7.      Despite the assurances of the Debtor’s principal at the hearing on January 10,

2020, not a single document has been provided to the Secured Creditor. In fact the Debtor has


                                                3
               Case 19-18585-MAM           Doc 71     Filed 02/11/20    Page 4 of 5




not even provided undersigned counsel with a proposed order approving the sale.

       8.      Pursuant to the Contract approved by the Court the due diligence period

expired on January 25, 2020 ( 60 days from the date of the contract which was executed

11/29/2019).

       9.        This transaction is disturbingly similar to the Debtor’s actions which occurred

in the spring of 2019. The Debtor obtained an extension of the foreclosure sale date until the

April 2, 2019 based upon an executed sale agreement with Winward Marina Group, LLC dated

February 21, 2019, which like the most recent proposed sale agreement, was also conditioned

upon the Debtor securing a lease with the GSA . The Debtor has had over a year to obtain the

surveys and building permits required by the government in order to secure a lease with GSA.

       10.       Unable to consummate the transaction with Winward Marina Group, LLC, the

Debtor filed this chapter 11 proceeding on June 27, 2019, a few days before the extended

foreclosure sale date of July 2, 2019. At the status conference in this case the Debtor assured the

bankruptcy court that the property was desirable, and the Debtor had many offers up to

$6,000,000.00.

       11.       The Debtor has now had another year to effectuate a sale, and waited until the

bankruptcy court’s deadline was close to an end to execute a contract to sell.

       12.       Meanwhile the Marina has fallen into disrepair and another year of real estate

taxes has accrued.

       13.       The Debtor’s valuation of the Debtor’s marina is dependent on the Debtor’s

ability to consummate a lease with the GSA , which it has consistently failed to accomplish.

       14.       In the absence of a single document demonstrating the Debtor can consummate a


                                                  4
               Case 19-18585-MAM          Doc 71     Filed 02/11/20    Page 5 of 5




lease with the GSA, there is no evidence that the Debtor has made any progress to date. Nor is

there any evidence that the due diligence period has been extended.

       15.     The Secured Creditor would submit that the Monthly Operating Reports do not

demonstrate any hope of reorganization, there is no evidence that the contract approved by the

Court will close, this Debtor’s management is not capable of closing a contract which requires a

lease with the GSA, and the Debtor is seeking this extension in order to divert the revenues to

the benefit of the Marina’s principal for as long as possible.

       WHEREFORE the Debtor respectfully requests an Order Denying the Third Motion to

Extend Exclusivity for such further relief as the Court deems just.

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by
electronic mail to the Office of the United States Trustee on this 11th day of February, 2020, and
that I am admitted to the Bar of the United States District Court for the Southern District of
Florida and I am in compliance with the additional qualifications to practice in this Court as set
forth in Local Rule 2090-1 (A).
                                                      SUSAN D. LASKY, Esquire
                                                      Attorney for Debtor
                                                      320 S.E. 18th Street
                                                      Fort Lauderdale, FL 33316
                                                      (954) 400 7474
                                                      Sue@SueLasky.com

                                                      By: /S/ SUSAN D. LASKY
                                                            SUSAN D LASKY, ESQ.
                                                            Florida Bar No. 451096


Susan D. Lasky, Esq on behalf of Debtor
ECF@suelasky.com, ecfsuelasky@gmail.com;r48532@notify.bestcase.com
Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov




                                                 5
